MANDATE
THE STATE OF TEXAS

TO THE 226TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 29, 2015, the cause upon appeal to revise
or reverse your judgment between

Michael Angel Sanchez, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00732-CR     and    Tr. Ct. No. 2011CR7301

was determined, and therein our Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED FOR WANT OF JURISDICTION.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on September 28, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853